Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-15-00260-CV

                                           Kafai LEE,
                                            Appellant

                                                v.

                   Kenneth LAU, Connie Andrews, and Golden Wok, LTD.,
                                        Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-12940
                        Honorable Stephani A. Walsh, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the parties’ agreed motion to dismiss
is GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against the party
incurring same.

       SIGNED December 9, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice